      Case 2:20-mc-00017-RGK-AGR Document 6 Filed 02/05/20 Page 1 of 3 Page ID #:63



  1    SEYFARTH SHAW LLP
       Giovanna A. Ferrari (SBN 229871)
  2    Email: gferrari@seyfarth. com
       Chantelle C. Egan (SBN 257938)
  3    Email: cegan@seyfarth.com
       560 Mission Street, 31st Floor
  4    San Francisco, California 94105
       Telephone:     (415) 397-2823
  5    Facsimile:     (415) 397-8549

  6    Ellen E. McLaughlin (Admitted Pro Hae Vice in Related

  7
       Case Alex Morgan, et. al. v. United States Soccer
       Federation, Inc. (United States District Court, Central
                                                                               Fl ED
  8
  9
       District of California Case No. 2:19-cv-01717-RGK-AGR)
       E-mail: emclaughlin@seyfarth.com
       Brian M. Stolzenbach (Admitted Pro Hae Vice in Related
       Case Alex Morgan, et. al. v. United States Soccer
       Federation, Inc. (United States District Court, Central
                                                                    f          FEB 05 2020
                                                                             SUSAN Y. SOONG
                                                                          CLERK, U.S. DISTRICT COURT
                                                                         NORTH DISTRICT OF CALIFORNIA
 10    District of California Case No. 2:19-cv-01717-RGK-AGR)
       E-mail: bstolzenbach@seyfarth.com
 11    233 South Wacker Drive, Suite 8000
       Chicago, Illinois 60606-6448
 12    Telephone:      (312) 460-5000
       Facsimile:      (312) 460-7000
 13
 14    Attorneys for Petitioner

us
 16
       UNITED STATES SOCCER FEDERATION, INC.

                                      UNITED STATES DISTRICT COURT

 17                                NORTHERN DISTRICT OF CALIFORNIA

 18
       UNITED STATES SOCCER FEDERATION, INC.,              Case No. CV 20 80029 MISC. JSC
 19
                                   Petitioner,             UNITED STATES SOCCER
 20                                                        FEDERATION, INC.'S AMENDED
       V.                                                  NOTICE OF MOTION TO ENFORCE
 21                                                        SUBPOENA

 22    U.S. WOMEN'S NATIONAL TEAM PLAYERS                  Subpoena served in Alex Morgan, et. al. v.
       ASSOCIATION,                                        United States Soccer Federation, Inc. (United
 23                                                        States District Court, Central District of
                                   Respondent.             California, Case no. 2:19-cv-01717-RGK-
 24                                                        AGR)

 25
 26
 27
 28

            UNITED STATES SOCCER FEDERATION, INC. ' S AMENDED NOTICE OF MOTION TO ENFORCE SUBPOENA
                                         CASE NO. CV 20 80029 MISC. JSC
         Case 2:20-mc-00017-RGK-AGR Document 6 Filed 02/05/20 Page 2 of 3 Page ID #:64



 1               TO THE U.S. WOMEN'S NATIONAL TEAM PLAYERS ASSOCIATION AND ITS

 2        COUNSEL AND ALL PARTIES OF RECORD IN UNITED STATES DISTRICT COURT,

 3        CENTRAL DISTRICT OF CALIFORNIA CASE NO. 2:19-CV-01717-RGK-AGR:

 4               PLEASE TAKE NOTICE that on March 17, 2020 at 9:00 a.m. in Comiroom E, 15th Floor in

 5        the above-entitled Court, located at 450 Golden Gate A venue, San Francisco, California, Petitioner the

 6        U.S. Soccer Federation, Inc. ("U.S. Soccer" or "Federation") will and hereby does move, pursuant to

 7        Federal Rules of Civil Procedure 37 and 45, for an order compelling the U.S. Women's National Team

 8        Players Association ("Women's Union") to produce unreacted versions of fourteen e-mails, and their

 9        attachments, exchanged between the Women's Union and the U.S. National Soccer Team Players

10        Association ("Men's Union") in response to the Federation' s third-party subpoena issued in the case

11        entitled Alex Morgan et al. v. The US Soccer Federation, Case no. 2:19-cv-01717-RGK-AGR, pending

12        in the United States District Court, Central District of California.

13               This motion is made on the grounds that the Women's Union redacted significant portions of

14        these communications on the grounds that they disclosed information protected by the qualified

15   1    collective bargaining privilege held by the Men's Union. However, the redacted information necessarily
     I
16        lacks the requisite confidentiality to qualify as privileged and, in any event, the Men's Union waived any

17        claimed privilege in the information by voluntarily disclosing it to the Women' s Union-a wholly

18        separate and independent entity.

19                This motion will be based on this Notice of Motion and Motion, the Memorandum of Points and

20        Authorities filed herewith and the declarations of Tom King and Giovanna A. Ferrari, the arguments of

21        counsel and the records and files in this and the Morgan case.

22        DATED: February 5, 2020                                  SEYFARTH SHAW LLP
23                                                                 By:    Isl Giovanna A. Ferrari
                                                                         Giovanna A. Ferrari
24                                                                       Chantelle C. Egan
                                                                         Attorneys for UNITED STATES SOCCER
25                                                                       FEDERATION, INC.
26

27

28
                                                               1

              UNITED STATES SOCCER FEDERATION'S AMENDED NOTICE OF MOTION TO ENFORCE SUBPOENA
                                        CASE NO . CV 20 80029 MISC. JSC
             Case 2:20-mc-00017-RGK-AGR Document 6 Filed 02/05/20 Page 3 of 3 Page ID #:65



         1                                        CERTIFICATE OF SERVICE

         2           I am a resident of the State of California, over the age of eighteen years, and not a party to the

         3    within action. My business address is Seyfarth Shaw, LLP, 560 Mission Street, Suite 3100, San

         4    Francisco, CA 94105. On February 5, 2020, I served the following documents:

         5
                UNITED STATES SOCCER FEDERATION, INC.'S AMENDED NOTICE OF MOTION TO
         6                              ENFORCE SUBPOENA
         7

         8           I hereby certify that I served the foregoing documents via e-mail on counsel of record for the

         9    Women's Union, the Men's Union, Plaintiffs in Alex Morgan, et. al. v. United States Soccer Federation,

.       10    Inc. (United States District Court, Central District of California Case No. 2: 19-cv-01717-RGK-AGR) at

        11    the following addresses:

        12

        13           Matthew Clash-Drexler (mcdrexler@bredhoff.com)
                     Elisabeth Oppenheimer (eoppenheimer@bredhoff.com)
        14
                     Mark Levinstein (mLevinstein@wc.com)
    •   15           Jeffrey L.KesslerGkessler@winston.com)
    f
        16           David G. Feher (dfeher@winston.com)
                     Cardelle B. Spangler ( cspangler@winston.com)
        17
                     Diana Hughes Leiden (dhleiden@winston.com)
        18           Jeanifer E. Parsigian Qparsigian@winston.com)

        19           Lev Tsukerman (ltsukerman@winston.com)

        20

        21           I declare under penalty of perjury under the laws of the United States of America that the above

              information is true and correct. Executed this 5th day of February, 2020.
        22

        23
                                                                      Isl Giovanna A. Ferrari
        24                                                            Giovanna A. Ferrari

        25

        26

        27

        28
                                                                  2

                  UNITED STATES SOCCER FEDERATION' S AMENDED NOTICE OF MOTION TO ENFORCE SUBPOENA
                                             CASE NO. CV 20 80029 MISC. JSC
